Butler, J.,
(orally charging jury.') The plaintiffs in this case imported this merchandise, the hair from which the specimen or sample *185before you was taken, into this port and entered it at the custom-house as goat or cattle hair, free of duty, under a section of the tariff law. The government appraiser, whose duty it was to examine and pass upon the question, disagreed with the importers, and classified the hair as belonging to class 2, — that section reading as follows:
“Class 2. Combing wool; that is to say, Leicester, Cots wold, Lincolnshire, Down combing wool, Canada long wool, or other like combing wool of English blood usually known by the terms herein used, and also all hair of the alpaca goat and other like animals.”
The plaintiffs protested against this classification, adhering to their original claim that this is common hair, not combing hair, appealed unsuccessfully from the action of the appraiser, eventually paid the money demanded by the government, and then brought this suit to recover it back.
The questions presented are: First, is this common goat or cattle hair,, as distinguished from mohair or combing hair? Is it what'is known to commerce, to those who deal in the article, as common goat, or cattle hair? That is the first question, and you are to decide it by the evidence. You have heard this. It does not cover a great space and is readily understood. It has been explained and commented upon by counsel, and you are to say how the question should be decided. Are you satisfied that this article is what is known to commerce, to those who deal in such hair, as common goat-hair or cattle-hair? If you find it is, your verdict will be for the plaintiffs for the amount of their claim; because if it is such common goat or cattle hair it is not to be classified under the section applied to it by the appraiser. I repeat, if the evidence satisfies your minds, that this is what is called common goat-hair or cattle-hair by the trade, then your verdict should be for the plaintiffs in the amount of their claim. If you are not satisfied that it is such common hair, known to commerce by that designation, then a second question arises, to-wit: Is this what is known to commerce as “combing hair?” If it is not, (though it be something else than common hair,) it was wrongfully classified. It could only be classified as the government classified it on the ground that it is combing hair. Thus if you are not satisfied that it is what is called common hair and do not find a verdict for the plaintiffs upon that ground, then you pass to the second question, and determine whether or not it is combing hair; because if it is not combing hair, the plaintiffs are entitled to your verdict for the amount of their claim, although it be not such common hair, as before described. It can only be classified as it has been upon the ground that it is combing hair. If it was cattle or common goat hair it was not combing hair, and if it is not common hair, but still not combing hair, the plaintiff’s are entitled to a verdict. Upon the question of combing hair is there any evidence at all that it is such hair? A number of witnesses testified that it is not. They told you the characteristics of combing hair, that it is a long hair like the long alpaca hair which is before you, that combing hair or combing wool is a hair or wool of long fiber, which can be combed out, leaving the short hair that grows near the skin at the bottom of the hair as a sort of refuse. *186Thus you have before you all there is in this case. Have the plaintiffs satisfied you that this is what is known to commerce as “common goat or cattle hair” as distinguished' from combing hair or mohair? If they have, your verdict will be in their favor. If they have not satisfied you of that, still if they have satisfied you that this is not combing hair, (and there is no answer to their evidence that it is not, as I remember,) your verdict should be' for the plaintiffs. The points presented by the defendant I cannot affirm. They may be marked severally, “Disaffirmed.”
The verdict was for plaintiffs for the amount of their claim.